           Case 1:20-cv-09268-CM Document 6 Filed 12/08/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GERRY ALAN KING,

                              Plaintiff,

                       -against-
                                                                    20-CV-9268 (CM)
 DONALD TRUMP; JOHN ROBERTS, JR.;
                                                                 ORDER OF DISMISSAL
 NANCY PELOSI; CHARLES GRASSLEY;
 WILLIAM BARR; UNITED STATES OF
 AMERICA,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Green Haven Correctional Facility, brings this pro se

action, which is styled as a “Petition To Confirm Final Arbitration Award Pursuant To 9 U.S.C.A.

§ 9.” By order dated December 7, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. 1 The Court dismisses the complaint for the

reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
            Case 1:20-cv-09268-CM Document 6 Filed 12/08/20 Page 2 of 5




Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff seeks to enforce an arbitration award of the “Sitcomm Arbitration Association.” 2

He alleges that on August 19, 2019, Sitcomm arbitrator Keisha Jones entered an award of nearly

$6 billion in his favor in his claim against President Donald Trump, Speaker of the House of

Representatives Nancy Pelosi, Senator Charles Grassley, U.S. Supreme Court Justice John

Roberts, Jr., and U.S. Attorney General William Barr. Plaintiff contends that the Court has

jurisdiction over this matter under its diversity jurisdiction, 28 U.S.C. § 1332, though he does not

plead facts about the domicile of any of the individuals named as defendants in this action.

        The exhibit to the complaint, which appears to be the purported arbitration award,

includes language such as the following:



        2
          The Sitcomm Arbitration Association describes itself on its website (saalimited.com), as
“a group of individuals who have either a Master’s degree and/or a bachelor’s degree in several
varying fields including law, administration, real estate, contract and so on.” The group states
that it provides services to the “economically challenged.”

                                                   2
           Case 1:20-cv-09268-CM Document 6 Filed 12/08/20 Page 3 of 5




       Qui tam pro domino rege quam pro se ipso in hac parte sequitur. Pro rex regum et
       heredes . . . .

       Recently, through exhaustive study and research, I have come upon information
       and facts relating to and bearing upon alleged matters within and arising from the
       above referenced alleged civil/commercial/military/criminal and other interaction
       process and procedure matters, the kidnapping of REDACTED FOR SECURITY
       and the subsequent alleged prosecution, processes and procedures, resulting in the
       alleged conviction and subsequent unlawful/un-constitutional warehousing/
       imprisonment/custody of REDACTED FOR SECURITY, under, and pursuant to,
       the Emergency Banking Relief Act of 1933 and the laws and powers emanating
       therefrom, which are not compliant with, in accordance to, and pursuant to
       explicit authorities as laid out in the Constitution for the United States of America
       c1819, thereby creating the presumption and assumption that Constitutionally
       impermissible acts and misapplication of alleged Statute/Law/Code have occurred
       and been perpetrated within, and throughout, the aforementioned alleged matters,
       in which your alleged OFFICE, COURT and each Branch of the THE UNITED
       STATES OF AMERICA, including any and all LOCAL and STATE OF . . .
       equivalents/instrumentalities, conspired and participated within, and therein
       proceeded against the undersigned to commit and achieve an un-lawful/non-
       Constitutional conviction, custody, warehousing/ imprisonment, interactions
       under un/non-Constitutional military/commercial/ emergency powers, processes
       and procedures . . . .

(ECF 1 at 7.) The document is signed by various non-party individuals, who identify themselves

as “Heir of the Creator, Real Man Living Soul, Secured Party, Holder-in-Due-Course, Real-

Party-in-Interest, Administrator, Creditor, Custodian, [and] Beneficiary.”

                                         DISCUSSION

       Plaintiff relies on a purported arbitration award from the Sitcomm Arbitration

Association, an organization that many courts have described as invalid. See, e.g., Magee v.

Nationstar Mortg., LLC, No. 5:19-MC-017-H, 2020 WL 1188445, at *1 (N.D. Tex. Mar. 11,

2020) (collecting cases and noting that “[t]his is one of the many cases in recent months where a

court has repudiated an arbitration award made by Sitcomm.”). Court decisions have described

the Sitcomm Arbitration Association as engaging in the following “procedure”:

       Petitioner obtained an arbitration ‘hearing’ by sending Respondents an
       incomprehensible agreement to arbitrate and using their non-response to initiate


                                                 3
           Case 1:20-cv-09268-CM Document 6 Filed 12/08/20 Page 4 of 5




       an arbitration. Moreover, the Award itself does not appear to have any grounding
       in fact or law.

Meekins v. Lakeview Loan Servicing, LLC, No. 3:19-CV-0501 (DJN), 2019 WL 7340300, at *3

(E.D. Va. Dec. 30, 2019) (“The Court expresses great skepticism about the validity of SAA as an

arbitration entity. Indeed, courts around the country have expressed doubts regarding SAA’s

validity.”); see also Kalmowitz v. Fed. Home Mortg. Corp., 6:19-MC-00010 (JCB) (JDL), 2019

WL 6249298, at *2 (E.D. Tex. Oct. 22, 2019) (“The purported arbitration agreement and award

do not appear to have any meritorious basis in fact or law, and Sitcomm does not appear to be a

valid entity of arbitration.”); U.S. Bank National Ass’n v. Nichols, 19-CV-00482 (JED) (FHM),

2019 WL 4276995, at *2 (N.D. Okla. Sep. 10, 2019) (noting that the Sitcomm Arbitration

Association award “is a bizarre jumble of inconsistent, nonsensical word salad” full of “legally

bizarre determination[s] contrary to hornbook contract law”).

       The Court concludes that the purported arbitration award is legally frivolous. Even when

read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at 474-75, Plaintiff’s

claims rise to the level of the irrational, and there is no legal theory on which he can rely. See

Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).




                                                  4
            Case 1:20-cv-09268-CM Document 6 Filed 12/08/20 Page 5 of 5




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 8, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  5
